DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Stankus (2016/0033543) in view of Babic et al. (7763470).
Regarding claim 1, Stankus et al. teach in [0226] that in their step 446 the processing chamber is rotated to align with the analysis chamber (i.e., a first and second opening are moved so that they overlap). The test strip then falls into the processed sample.
Regarding claim 1, Stankus et al. does not teach the use of a resilient biasing member that is configured to exert a force against the test strip sufficient to urge the test strip into the sample chamber.
Regarding claims 1, 6, and 7 Babic et al. teach a container for analytical test elements and a spring brace (40) to drive and move test element 1 into the proper position (figure 5).
Regarding claim 2, Babic et al. teach that their biasing member is disposed between a wall of the analysis chamber and the test strip (Figure 5).
Regarding claim 3, Babic et al. teach the wall is an end wall (Figure 5).
Regarding claims 4 and 5, Babic et al. teach that the spring “has a cross section shape which corresponds to a cross-sectional shape of the analysis chamber”/”is substantially rectangular” (figure 5).
It would have been obvious to a person of skill in the art at the time the invention was made to have included the spring of Babic et al. within the device of Stankus et al. for the expected benefit of urging a test sensor/strip out of the device.

Claims 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over Stankus (2016/0033543) in view of Babic et al. (7763470) and in further view of Ramel et al. (2006/0008847).
The teachings of Stankus and Babic can be seen above and teach the use of their overall containers (and sidewalls) to direct the movement of the test strip but do not teach the use of additional ribs annealed/built into to the interior of the sidewalls to orient the test strip.
Ramel et al. teach the use of guide members and ribs as is well known in the art to position and orient test strips to insure they are used properly [0012][0031][0033](claim 28).
It would have been obvious to a person of skill in the art at the time the invention was made to have used the various rib conformations and placements as taught in Ramel et al. within the device of the combined prior art as Ramel et al. teach that the use of ribs provide for the more efficient use of test strips and therein ultimately the desired detection events to occur.   Furthermore, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Response to Arguments
Applicant's arguments filed 3/11/2022 have been fully considered but they are not persuasive. Applicant argues that because Stankus teaches gravity acting reduces the need for mechanical components (Para. 0093), that Stankus teaches away from a resilient biasing member and a skilled person would not be motivated to include a resilient biasing member in the analysis chamber.  This is not convincing because the description in the Stankus references that “reduces the need for mechanical components” is a mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed.  (see MPEP 2145(X)(D)(1)).	
Applicant further argues that the spring of Babic into the device of Stankus would not have arrived at the claimed invention in which the resilient biasing member is "configured to exert a force against the test strip sufficient to urge the test strip into the sample chamber when the first opening is disposed in an overlapping relationship with the second opening". Applicant argues that "the skilled person might instead have used a plunger mechanism of the same type illustrated in Figures 5-6 of Babic, which requires a user to push a plunger against a holding claw attached to the test strip by a spring brace, to push the test strip manually into the sample chamber. There is no teaching or suggestion in Stankus or in Babic to include a resilient biasing member in the analysis chamber, which resilient biasing member is configured to exert a force against the test strip sufficient to urge the test strip into the sample chamber once the first opening of the sample chamber is in an overlapping relationship with the second opening of the analysis chamber. A device as recited in claims 1-7 employs a much simpler arrangement compared to the plunger mechanism described in Babic, and operates automatically when the sample chamber is in communication with the analysis chamber."  This is not convincing because the claims do not require the automatic operation when the chamber is in communication with the analysis chamber.  Furthermore the Babic teaches the spring brace, that reads on the resilient biasing member, would drive the test strip out at the position where the measurement is desired.  Thus, the spring brace of Babic included in the device of Stankus is considered obvious and reads on the claim limitations.  
Regarding claims 8-19, Applicant argues that the ribs and guide members of claims 8-19 are not met by the guide members and ribs in Ramel are used for a different purpose of providing support for the test strip when the test strip is sandwiched between the top and bottom structures and holding in a fixed location by applying pressure along the length of the test strip.  This is not convincing because the addition of the ribs and guide members of Ramel in the device of Stankus/Babic would provide structures that would hold the test strip in place and guide the test strip when it is pushed out (as in Babic provides the guide channels 22 to guide the test strips)
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS MICHAEL WHITE whose telephone number is (571)270-3747. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dennis White/Primary Examiner, Art Unit 1798